DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending, of which claims 1, 8, and 15 are independent claims.

Priority
Applicant’s claim for the benefit of provisional application 62/935,672 submitted on 11/15/2019 is acknowledged.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in JP2016-034068 on February 25, 2016.  It is noted, however, that Applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.  Pursuant to 37 CFR 1.55, the Applicant is hereby required to furnish a certified copy of the foreign priority application to obtain priority under 35 U.S.C. 119(d).  

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 06/30/2020 and 11/09/2020 have been considered by the examiner.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 8, lines 10-11, replace “predictive maintenance for a piece of equipment” with “the predictive maintenance for the piece of oil or gas drilling or recovery of equipment”.
Appropriate correction is respectfully requested.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Independent claim 1 recites, “... apply the threshold cutoff value and the window size to an equipment failure prediction model; derive a recall value and an average hour-loss value from the equipment failure prediction model...” 
Under its broadest reasonable interpretation, if a claim limitation covers concepts performed through mathematics, but for the recitation of generic electronic devices or generic computer components, then it falls within the “mathematical concepts” grouping of abstract ideas. In this case, under their broadest reasonable interpretation and based on the description provided in the Specification, such as paragraphs [0031], [0034], [0045], and [0048], for instance, the applying of the threshold cutoff value and the window size to the prediction model is a process that can be performed using math through a mathematical computation using the prediction model.  In addition, under their broadest reasonable interpretation and based on the description provided in the Specification, such as paragraphs [0036], [0045], [0049], and [0050], 
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements of, “a processing device; and a memory device that includes instructions executable by the processing device for causing the processing device to: determine a threshold cutoff value for a failure prediction indicator and a window size for obtaining the threshold cutoff value for a piece of oil or gas drilling or recovery equipment; … and perform predictive maintenance for the piece of oil or gas drilling or recovery equipment based on the recall value and the average hour-loss value”.  
The features including “a processing device; and a memory device”, as recited in the claim that are configured to carry out the additional and abstract idea limitations may be tools that are used to identify and group as recited in claim 1, but recited so generically that they represent no more than mere instructions to apply the judicial exceptions on or using generic electronic or computer components.  As explained, for example, in paragraph [0034] of the Specification, the recitation “determine a threshold cutoff value for a failure prediction indicator and a window size for obtaining the threshold cutoff value for a piece of oil or gas drilling or recovery equipment” is a pre-solution activity that represents mere data gathering that is necessary for use of the recited judicial exception and recited at a high level of generality.
The “perform predictive maintenance” amounts to no more than applying or generally linking the performing to a technological field of oil or gas drilling.  As described in paragraph [0032] of the Specification, as published, describes improving timing and value of a predictive equipment maintenance and paragraph [0038] of the Specification generally describes that Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965, the performing of the predictive maintenance appears to be a simply instruction to an operator to perform maintenance on a piece of equipment.  There is no recitation or description indicating that the performing of the predictive maintenance is executed by a particular machine.  The Specification seems to suggest that a person or operator would need to perform the replacement.
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The features including “a processing device; and a memory device”, as recited in the claim that are configured to carry out the additional and abstract idea limitations may be tools that are used to identify and group as recited in claim 1, but recited so generically that they represent no more than mere instructions to apply the judicial exceptions on or using generic electronic or computer components.  
The recitation of “determine a threshold cutoff value for a failure prediction indicator and a window size for obtaining the threshold cutoff value for a piece of oil or gas drilling or recovery equipment” represents a function that is recognized as well-understood, routine, and conventional.  For instance, US Patent Publication No. 2018/0147676 A1 to Camacho Cardenas et al. describes in paragraph [0038] “There can be a probability limit 122 that defines a point at 
The “perform predictive maintenance” amounts to no more than applying or generally linking the performing to a technological field of oil or gas drilling.  As described in paragraph [0032] of the Specification, as published, describes improving timing and value of a predictive equipment maintenance and paragraph [0038] of the Specification generally describes that predictive maintenance may be performed for the piece of equipment. For example, using the Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965, the performing of the predictive maintenance appears to be a simply instruction to an operator to perform maintenance on a piece of equipment.  There is no recitation or description indicating that the performing of the predictive maintenance is executed by a particular machine.  The Specification seems to suggest that a person or operator would need to perform the replacement.
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Regarding claim 2, this claim is directed to extracting input features for the prediction model.  Similar to claim 1, this claim recites a extracting function that does not include additional limitations to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Claim 2 simply recites extracting data that is insignificant extra-solution activity to the judicial exception and does not amount to significantly more.  Therefore, the claim is not patent eligible.    
Claims 3-5 further recite mathematical functions that have been discussed to cover abstract ideas as being mathematical concepts.  Therefore, the claims are not patent eligible.
Regarding claims 6 and 7, simply define the average hour-loss value and the recall value without including additional limitations to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception as recited in independent claim 1 and do not amount to significantly more. Therefore, the claims are not patent eligible.
The functions of independent claims 8 and 15 are implemented by similar functions as those of the server of claim 1 with substantially the same limitations.  Therefore, the rejection applied to claim 1 above also applies to claims 8 and 15. Independent claims 8 and 15 are not deemed patent eligible.
The functions of claims 9-14 and 16-20 are implemented by similar features as those recited in claims 2-7 with substantially the same limitations.  Therefore, the rejections applied to claims 2-7 above also apply to claims 9-14 and 16-20. Claims 9-14 and 16-20 are not deemed patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 7, 8, 9, 10, 14, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Camacho Cardenas et al. (US Patent Publication No. 2021/0062619 A1) (“Camacho”) in view of Bechhoefer (US Patent No. 11,138,816 B1) (“Bechhoefer”).
Regarding independent claim 1, Camacho teaches:
A system comprising: Camacho: Abstract (“Systems and methods for monitoring health of systems and components of an oil rig are disclosed. Monitoring usage parameters allows for a probabilistic way to determine when rig equipment will fail.”)
a processing device; and Camacho: Claim 1 (“…a processing unit configured to make calculations and store data, the processing unit being further configured to store and execute a usage model pertaining to the monitored equipment…”)
a memory device that includes instructions executable by the processing device for causing the processing device to: Camacho: Claim 1 [As described above.]
determine a threshold cutoff value for a failure prediction indicator and a window size for obtaining the threshold cutoff value for a piece of oil or gas drilling or recovery equipment; Camacho: Paragraph [0030] (“Examples of basic usage metrics include: 1. Absolute time since the component or equipment was installed on the rig;
2. Accumulated time the component or equipment has been running (turned on) which is the basis of typical time-based maintenance; 3. Number of cycles the component or equipment has experienced (reciprocating movements, revolutions, warm-up/cool-down transitions, open/close, load/unload, etc.; 4. Number of times the component has been turned on/off.”) Camacho: Paragraph [0038] (“FIG. 4 is a graph 120 of probability of failure against usage metric according to embodiments of the present disclosure. There can be a probability limit 122 that defines a point at which failure is likely and an operational decision should be made. The definition of “failure” and the probability at which this limit is reached can be different for different equipment. At any given time there is a current probability of failure 124. Similarly, there is a usage limit 126 that can be arbitrarily defined or defined based on empirical data gathered over a history of performance and lifetimes for a given component. The current usage [The probability limit of probability of failure of usage limit reads on “a threshold cutoff value” and the component reaching the point at which the probability limit is reached from a start of the usage metric reads on “a window size” for any component for an oil and gas operation reads on “for a piece of oil or gas drilling or recovery equipment”.]
apply the threshold cutoff value and the window size to an equipment failure prediction model; Camacho: Paragraph [0039] (“FIG. 6 is comparative graphs to those shown in FIG. 5 but with much less variability. The usage range with a high probability of failure is much shorter, thereby allowing a decision to be made to repair, retire, or perform maintenance or intervention without sacrificing a long period of operability and useful life.”) Camacho: Paragraph [0040] (“…a usage model can be implemented that considers multiple usage variables in addition to time or cycles to obtain a failure distribution with far less variability.”) Camacho: Paragraph [0041] and FIG. 7 (“The thresholds can be predetermined based on failure models and other information regarding the component in question. There can be any desired number of probability thresholds generated by the model, and an equally high number of actions that are taken as a result. For example, a first threshold can be relatively low in an area where the potential for damage from a failure is particularly high, and the action can be to initiate a [The model considering the thresholds and the range with high probability of failure between the threshold reads on “an equipment failure prediction model”.] 
Camacho does not expressly teach “derive a recall value and an average hour-loss value from the equipment failure prediction model; and perform predictive maintenance for the piece of oil or gas drilling or recovery equipment based on the recall value and the average hour-loss value”.  However, Bechhoefer describes system for determining a remaining useful life of a component. Bechhoefer teaches:
derive a recall value and an average hour-loss value from the equipment failure prediction model; and Bechhoefer: Column 9, lines 1-39 (“The confidence in the [remaining useful life] RUL estimate can be as critical as the RUL estimate itself. A low confidence would suggest that the RUL should be ignored, while a high confidence should give motivation to implement a maintenance action (while also not having to be as conservative in maintenance procedures when there is a high confidence that ample useful life remains)... Clearly the operator or maintainer needs a level of confidence in the RUL. Conceptually, confidence relates to model validation. For example, suppose an RUL value for a component at some given time is 100 hours. One hour into the future, the new RUL value is again calculated as 100 hours. In this example, the rate of change of the model is 0 hrs/hr, and, subjectively, the confidence in the model is low since the model has failed to account for consuming one hour of life. Suppose instead that one hour into the future, the RUL value was calculated to be 90 hours (down from the initial 100 hours). The rate of change in the RUL is −10 hrs/hr. This would also be considered a poor model, and the confidence in the RUL is low because while only one hour of RUL is −1.0 hrs/hr, meaning for the model dRUL/dt=−1. Further, given one additional hour in the future, the model determines that the RUL is 98 hours. In this scenario, the model is finding a consistent rate of change in the RUL of −1 hrs/hr... Analysis of both the first derivative and the second derivative can provide insight into model validation and confidence. In this last example, the model is indicating that the rate of change is consuming one hour of life of the component for each hour (of use). Conceptually, that is a valid model.”) [The confidence determined by the model being low or high reads on “derive a recall value”.  The RUL according to -1.0 hrs/hr reads on “an average hour-loss value”.]
perform predictive maintenance for the piece of oil or gas drilling or recovery equipment based on the recall value and the average hour-loss value. Bechhoefer: Column 9, lines 1-39 [As described above.] Bechhoefer: (“FIG. 6 shows a graph 600 of data from a monitored component of the wind turbine that includes measured health 604, filtered health 608, predicted health 612, and confidence limits indicated by high load health 616 and low load health 620.”) [Performing the maintenance based on a high confidence and the rate of change in the RUL determined from the model reads on “perform predictive maintenance”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Camacho and Bechhoefer before them, to derive a recall value and an average hour-loss value from the equipment failure prediction model; and perform predictive maintenance for the piece of oil or gas drilling or recovery equipment based on the recall value and the average hour-loss value as described in Bechhoefer because the references are in the same field of endeavor as the claimed invention and they are focused on predicting maintenance of components.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve evaluating the condition of a component under observation, including a sensor coupled to the component so as to provide a signal, the signal containing information related to the activity of the component and an embedded microcontroller in electronic communication with the sensor.  The combination would allow systems to be operated more safely and with fewer unscheduled interruptions, as well as allowing maintenance to be performed more efficiently by providing estimates of RUL of components reliably and accurately. Further, such estimates must be provided at appropriate times (e.g., not too soon or too late). Bechhoefer Column 1, lines 31-44.
Regarding claim 2, Camacho and Bechhoefer teach all the claimed features of independent claim 1, from which claim 2 depends.  Camacho further teaches:
The system of claim 1, wherein the memory device further includes instructions for causing the processing device to extract input features for the equipment failure prediction model that are identified as predictors of equipment failure from operational data of the piece of equipment. Camacho: Paragraph [0019] (“The processing unit is configured to include the usage metrics in a calculation of the usage model that outputs a failure probability range during which a likelihood of failure is greater than a predetermined threshold.”) Camacho: Paragraph [0030] and FIG. 3 (“The metrics are carefully chosen…Examples of basic usage metrics include: 1. Absolute time since the component or equipment was installed on the rig; 2. Accumulated time the component or equipment has been running (turned on) which is the basis of typical time-base maintenance; 3. Number of cycles the component or equipment has [The usage metrics chosen based on component or equipment read on “extract input features… from operational data of the piece of equipment” used by the model to predict failure, which reads on “identified as predictors of equipment failure”.]
Regarding claim 3, Camacho and Bechhoefer teach all the claimed features of independent claim 1, from which claim 3 depends.  Camacho further teaches:
The system of claim 1, wherein the failure prediction indicator comprises a value for probability of failure of the piece of equipment or a value for remaining useful life of the piece of equipment. Camacho: Paragraph [0047] (“There is more value in getting remaining usage in terms of context-based remaining life, such as for example time based-remaining life. (e.g. the piston has two weeks of life left) or event-remaining life (e.g. the iron roughneck teeth have gripping 100 pipes worth of life left).”) Camacho: Paragraph [0050] (“Suppose a piece of equipment has 20 subcomponents. Each can have its own PrHM tracking with probability of failure. The equipment as a whole can then have a probability of failure (and a usage metric) based on the aggregation of the 20 individual values of each of its constituent components.”) [The usage metric of probability of failure reads on “a value for probability of failure” and the two weeks of life left reads on “a value for remaining useful life”.]
Regarding claim 7, Camacho and Bechhoefer teach all the claimed features of independent claim 1, from which claim 7 depends. Bechhoefer further teaches:
The system of claim 1, wherein the recall value comprises accuracy of the equipment failure prediction model in predicting equipment failures. Bechhoefer: Column 9, lines 1-39 [As described in claim 1.] Bechhoefer: Claim 8 (“… the confidence level is based on values of 2RUL/dt2.”) [The high confidence determined by the model based on the values of dRUL/dt and d2RUL/dt2 reads on “the recall value comprises accuracy of the equipment failure prediction model”.]  
Regarding claims 8-10 and 14, the claims recite similar limitations as independent claim 1 and claims 2-3 and 7 and are rejected using the same teachings and rationale.
Regarding claim 15, Camacho teaches:
A non-transitory computer-readable medium having stored therein instructions that are executable by a processor for performing operations comprising: Camacho: Paragraph [0036] (“The system 110 can comprise one or more computers that operate together to carry out the objectives of the system. Virtually any computational system is possible, including a server, a client, a smartphone, a terminal, or many others.”) Camacho: Paragraph [0047] (“The rig's future activities are understood and contained in a drill plan that can be stored in memory in part of the system or can be received on demand from a remote server or other repository.”)
The remaining claimed features of this claim are similar limitations as independent claim 1 and are rejected using the same teachings and rationale.
Regarding claims 16 and 17, the claims recite similar limitations as claims 2-3 and are rejected using the same teachings and rationale.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Camacho in view of Bechhoefer and further in view of Ren et al. (CN112149833A) (“Ren”).
Regarding claim 4, Camacho and Bechhoefer teach all the claimed features of independent claim 1, from which claim 4 depends.  However, Camacho and Bechhoefer fail to explicitly teach the features of claim 4. Ren describes electronic equipment used for prediction Ren teaches:
The system of claim 1, wherein the window size is determined to generate a stable value for the threshold cutoff value used to train the equipment failure prediction model. Ren: Page 2, Disclosure of Invention, sixth paragraph, to Page 3, third paragraph (“In a specific embodiment, before the feature to be predicted is input into a prediction model for prediction to obtain a prediction result, the method further includes: filtering unstable features in time in an initial feature set acquired in advance to obtain a feature set consisting of at least one type of temporally stable features; and carrying out model training according to the characteristic set to obtain the prediction model. In a specific embodiment, the filtering, performed on the features that are unstable in time in the pre-acquired initial feature set, to obtain a feature set composed of at least one type of features that are stable in time includes: forming a sample set by using the features of the same type in the initial feature set according to the types of the features, wherein the initial feature set comprises time information of each feature; aiming at each sample set, dividing the samples according to a preset time window to obtain a plurality of sub-sample sets; for each type of feature, obtaining a stability analysis result of the type of feature according to the sub-sample set corresponding to each time window, wherein the stability analysis result comprises stability or instability in time; and filtering the features of which the stability analysis results indicate instability in time in the initial set to obtain the feature set… and calculating a difference index of the corresponding statistical distribution index sequence aiming at each type determining a stability analysis result of the type of feature according to the difference index and a preset threshold value.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Camacho, Bechhoefer, and Ren before them, to generate a stable value for below the threshold cutoff value used to train the equipment failure prediction model as described in Farahat because the references are in the same field of endeavor as the claimed invention and they are focused on predicting models.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification to train a model to obtain consistent prediction set to increase prediction accuracy. Ren Page 2, fourth paragraph.
Regarding claim 11, the claim recites similar limitations as corresponding claim 4 and is rejected using the same teachings and rationale.
Regarding claim 18, the claim recites similar limitations as corresponding claim 4 and is rejected using the same teachings and rationale.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Camacho in view of Bechhoefer and further in view of Farahat et al. (US Patent Publication No. 2020/0057689 A1) (“Farahat”).
Regarding claim 5, Camacho and Bechhoefer teach all the claimed features of independent claim 1, from which claim 5 depends.  However, Camacho and Bechhoefer fail to explicitly teach the features of claim 5. Farahat describes systems and methods for generating maintenance recommendations based on failure predictions. Farahat teaches:
The system of claim 1, wherein the equipment failure prediction model comprises a machine-learning model that relates the recall value to the average hour-loss value to determine financial losses due to equipment failure. Farahat: Paragraph [0079] (“Recall or True Positive Rate=TP/P=TP/(TP+FN): This is the percentage of actual failures correctly predicted by the model.”) Farahat: Paragraph [0083] (“FIG. 6(c) illustrates an example cost-aware model selection, in accordance with an example implementation. In example implementations, a model is chosen which achieves the maximum cost savings. However, the costs associated with failures and the different maintenance actions vary with time, and hence there is a need to update cost calculations on a periodic basis. These costs depend on several factors at the time of application of the model, which can include, but is not limited to, cost of inspection, cost of repair, cost of downtime and loss of operation, cost of parts, and so on. Given the aforementioned performance measures, the cost savings introduced by a failure prediction model during deployment can be estimated as Cost Savings=f (Failure Rate, Recall, False Alarm Rate, Cost of Inspection, Cost of Downtime, Cost of Repair, Cost of Parts, Time of Application), where Failure Rate is the frequency of failure events during the cost calculation period. The function can be designed according to the desired cost to be optimized given the aforementioned parameters, and is not particularly limited to any specific cost function.”) [Recall reads on “recall value”, cost of downtime reads on “average hour-loss value”, and the updating of the costs based on recall and downtime reads on “determine financial losses”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Camacho, Bechhoefer, and Farahat before them, for the equipment failure prediction model of Camacho and Bechhoefer to include a machine-learning model that relates the recall value to the average hour-loss value to Farahat because the references are in the same field of endeavor as the claimed invention and they are focused on predicting maintenance of components.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would provide maintenance recommendation based on data-driven failure prediction. The probability of having a failure event in the near future given sensor measurements and events from the equipment would be determined, and then alerts the system user or maintenance staff if the probability of failure exceeds a certain threshold. The combination would improve an optimal model for failure prediction such that the overall cost of the maintenance process is minimized. Farahat Paragraph [0008]
Regarding claim 12, the claim recites similar limitations as corresponding claim 5 and is rejected using the same teachings and rationale.
Regarding claim 19, the claim recites similar limitations as corresponding claim 5 and is rejected using the same teachings and rationale.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Camacho in view of Bechhoefer and further in view of Shah et al. (US Patent Publication No. 2006/0111857 A1) (“Shah”).
Regarding claim 6, Camacho and Bechhoefer teach all the claimed features of independent claim 1, from which claim 6 depends.  However, Camacho and Bechhoefer fail to explicitly teach the features of claim 6. Shah describes method for predicting a time to failure of a component in a system. Shah teaches:
The system of claim 1, wherein the average hour-loss value comprises a value for equipment running time lost between predicted failure of the piece of equipment and actual failure of the piece of equipment. Shah: Paragraph [0025] (“The training subsystem 16 further comprises a validation engine 30... In particular, the validation engine 30 interprets the quality of the predictions of the time to failure of the component, by comparing the time to failure estimates of the component as predicted by the prediction model 26, to the actual time of failure of the component as stored in the validation dataset.  Further, in accordance with this embodiment, if the comparison performed by the validation engine 30 does not meet the acceptable quality criteria, the historical database may be accessed again for additional data sets, which are subsequently input into the training subsystem 16 for further analysis. When the prediction accuracy reaches an acceptable accuracy, the prediction model 26 is deployed in a runtime subsystem 32 as will be described in greater detail below.”) Shah: Paragraph [0051] (“The time to failure estimate generated by embodiments of the present invention provides specific knowledge of impending failure, leading to the prevention or minimization of these losses.”) [The comparison of the time to failure estimates of the component to the actual time of failure of the component against the quality criteria reads on “a value for equipment running time lost”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Camacho, Bechhoefer, and Shah before them, to include a value for equipment running time lost between predicted failure of the piece of equipment and actual failure of the piece of equipment as described in Shah because the references are in the same field of endeavor as the claimed invention and they are focused on predicting maintenance of components.
Shah Paragraph [0013]
Regarding claim 13, the claim recites similar limitations as corresponding claim 6 and is rejected using the same teachings and rationale.
Regarding claim 20, Camacho and Bechhoefer teach all the claimed features of independent claim 15, from which claim 20 depends. Bechhoefer further teaches:
The non-transitory computer-readable medium as defined in claim 15, wherein … the recall value comprises accuracy of the equipment failure prediction model in predicting equipment failures. Bechhoefer: Column 9, lines 1-39 (“The confidence in the [remaining useful life] RUL estimate can be as critical as the RUL estimate itself. A low confidence would suggest that the RUL should be ignored, while a high confidence should give motivation to implement a maintenance action (while also not having to be as conservative in maintenance procedures when there is a high confidence that ample useful life remains)... Clearly the operator or maintainer needs a level of confidence in the RUL. Conceptually, confidence relates to model validation. For example, suppose an RUL value for a component at some given time is 100 hours. One hour into the future, the new RUL value is again calculated as 100 hours. In this example, the rate of change of the model is 0 hrs/hr, and, subjectively, the confidence in the model is low since the model has failed to account for consuming one hour of life. Suppose instead that one hour into the future, the RUL value was calculated to be 90 hours (down from the initial 100 hours). The rate of change in the RUL is −10 hrs/hr. This would also be considered a poor model, and the confidence in the RUL is low because while only one hour of RUL is −1.0 hrs/hr, meaning for the model dRUL/dt=−1. Further, given one additional hour in the future, the model determines that the RUL is 98 hours. In this scenario, the model is finding a consistent rate of change in the RUL of −1 hrs/hr... Analysis of both the first derivative and the second derivative can provide insight into model validation and confidence. In this last example, the model is indicating that the rate of change is consuming one hour of life of the component for each hour (of use). Conceptually, that is a valid model.”) Bechhoefer: Claim 8 (“… the confidence level is based on values of dRUL/dt and d2RUL/dt2.”) [The high confidence determined by the model based on the values of dRUL/dt and d2RUL/dt2 reads on “the recall value comprises accuracy of the equipment failure prediction model”.]  
Camacho and Bechhoefer fail to explicitly teach “average hour-loss value comprises a value for equipment running time lost between predicted failure and actual failure of the piece of equipment”. However, Shah describes method for predicting a time to failure of a component in a system. Shah teaches:
… the average hour-loss value comprises a value for equipment running time lost between predicted failure and actual failure of the piece of equipment, and… Shah: Paragraph [0025] (“The training subsystem 16 further comprises a validation engine 30... In particular, the validation engine 30 interprets the quality of the predictions of the time to failure of the component, by comparing the time to failure estimates of the component as predicted by the prediction model 26, to the actual time of failure of the component as stored in the validation dataset.  Further, in accordance with this embodiment, if the comparison performed by the Shah: Paragraph [0051] (“The time to failure estimate generated by embodiments of the present invention provides specific knowledge of impending failure, leading to the prevention or minimization of these losses.”) [The comparison of the time to failure estimates of the component to the actual time of failure of the component against the quality criteria reads on “a value for equipment running time lost”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Camacho, Bechhoefer, and Shah before them, to include a value for equipment running time lost between predicted failure of the piece of equipment and actual failure of the piece of equipment as described in Shah because the references are in the same field of endeavor as the claimed invention and they are focused on predicting maintenance of components.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would facilitate predictive maintenance, reducing maintenance costs, reducing component downtime and preventing component failure and system shutdown. Shah Paragraph [0013]
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamagishi et al. (JP 2009089896A) describes a failure prediction system and method for a computer, allowing minimization of preparation of a substitutional computer by capturing various kinds of operation history data from the computer to determine a factor of failure.
Goldfine et al. (US Patent Publication No. 2011/0060568 A1) describes a framework for adaptively managing the life of components. A sensor provides non-destructive test data obtained from inspecting a component. The inspection data may be filtered using reference signatures and by subtracting a baseline. The filtered inspection data and other inspection data for the component is analyzed to locate flaws and estimate the current condition of the component. The current condition may then be used to predict the component's condition at a future time or to predict a future time at which the component's condition will have deteriorated to a certain level.
Ridolfo (US Patent Publication No. 2003/0216888 A1) describes a display system in which subsequent failures of plant equipment and plant systems are predicted to occur and in which the probability of failure before a specified date and the probability of failure after a specified date is determined and displayed and in which the calendar date is determined and displayed when the desired probability that the equipment not fail prior to the calendar date is specified. The system includes an Equipment Failure And Degradation Module that determines the remaining equipment/system life; a Probability-of-Failure Predictor Module that determines the probability of the equipment/system failing prior to a specified date and the probability of the equipment/system failing after a specified date; and a Date-of-Failure Predictor Module that determines the calendar date that corresponds to a specified probability that equipment not fail prior to the date.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALICIA M. CHOI/Patent Examiner, Art Unit 2117